               Case 6:10-cr-00001-LGW-CLR Document 406 Filed 05/06/20 Page 1 of 5




                         In the United States District Court
                         for the Southern District of Georgia
                                 Statesboro Division
              UNITED STATES OF AMERICA,                *
                                                       *         CASE NO.: 6:10-cr-001-2
                                                       *
                   v.                                  *
                                                       *
              KEVIN LAMONT GOURDINE,                   *
                                                       *
                         Defendant,                    *

                                                    ORDER

                   Presently    before     the    Court     is   Kevin   Lamont    Gourdine’s

              (“Gourdine”)    Motion   for   compassionate       release    pursuant       to   18

              U.S.C. § 3582(c)(1)(a), as modified by the First Step Act of 2018.

              Dkt. No. 404.    For the reasons set forth below, Gourdine’s motion

              is DISMISSED.

                                                 BACKGROUND

                   Gourdine pleaded guilty to conspiracy to possess with intent

              to distribute and to distribute 50 kilograms or more of marijuana,

              in violation of 21 U.S.C. § 846. Dkt. Nos. 106, 155. The Honorable

              B. Avant Edenfield sentenced Gourdine to 225 months’ imprisonment

              with the Bureau of Prisons.             Dkt. No. 149.         At the time of

              sentencing,     Gourdine’s     U.S.    Sentencing     Guidelines      range       of

              imprisonment was 235 to 293 months; due to the statutory maximum

              penalty in his case, however, the high end of the Guidelines range



AO 72A
(Rev. 8/82)
               Case 6:10-cr-00001-LGW-CLR Document 406 Filed 05/06/20 Page 2 of 5



              was 240 months.        See Dkt. No. 184 at 68. The Court sentenced

              Gourdine below the applicable Guidelines range to 225 months’

              imprisonment.    Id. at 69-70.

                     Thereafter,     the     United        States   Sentencing        Commission

              retroactively amended the Sentencing Guidelines to provide for a

              lower    advisory      range    for     Gourdine’s—and        many     other   drug

              offenders’—offense.       See U.S.S.G., App. C, Amendments 750, 782,

              789.    As a result of those Amendments, Gourdine’s Guidelines range

              of imprisonment was reduced to 188 to 235 months.                    Subsequently,

              in February 2015, this Court granted Gourdine’s 18 U.S.C. § 3582

              motion and reduced his sentence from 225 months to 215 months.

              Dkt. No. 328.    Because the sentence of 215 months was within the

              newly applicable range of imprisonment, Gourdine’s sentence was no

              longer considered a variance.

                     With regard to the Court’s Order on Gourdine’s § 3582(c)(2)

              motion, the Eleventh Circuit Court of Appeals affirmed the 215

              months’ imprisonment but remanded with instructions for the Court

              to make findings regarding the factors set forth in 18 U.S.C.

              § 3553(a).      Dkt.    No.    323.      On    October   8,    2015,    Gourdine’s

              imprisonment sentence of 215 months was re-imposed and findings

              were made by the Court as instructed by the Court of Appeals.                  Dkt.

              No. 328.

                     In July 2016, Gourdine filed another 18 U.S.C. § 3582(c)(2)

              motion for a further reduction premised on the Fair Sentencing Act


                                                       2
AO 72A
(Rev. 8/82)
               Case 6:10-cr-00001-LGW-CLR Document 406 Filed 05/06/20 Page 3 of 5



              and Amendments 742 and 750 of the Sentencing Guidelines.                         Dkt. No.

              362.    The Honorable Dudley H. Bowen, Jr. denied the motion on

              November 4, 2016.             Dkt. No. 364.            Gourdine’s appeal of that

              decision was dismissed by the Court of Appeals for failure to

              prosecute.       Dkt. Nos. 366, 373.

                     On   August     13,    2018,       Gourdine     filed       another    motion    for

              reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2).                              Dkt.

              No. 376.    The motion requested that the Court issue a “full grant”

              in his case, i.e. a reduction of his sentence to the low end of

              his applicable Guidelines range, 188 to 235 months.                      Id.    The Court

              denied the motion.            Gourdine appealed, and the Court of Appeals

              dismissed it for want of prosecution.                  Dkt. No. 385.

                     On January 11, 2019, Gourdine filed a motion for sentence

              reduction pursuant to 18 U.S.C. § 3582(c)(2).                        Dkt. No. 392.       On

              February 11, 2019, the Court denied the motion, concluding that

              Gourdine is not eligible for any reduction to his sentence because

              his advisory guideline range does not change as a result of any

              guideline amendment or passage of law.                       Dkt. No. 396.       Gourdine

              appealed,    dkt.      no.    397,       and   the   Court    of    Appeals    ultimately

              dismissed the appeal for want of prosecution, dkt. nos. 401, 402.

                                                       DISCUSSION

                     Gourdine     now      moves       the   Court   for    compassionate       release

              pursuant    to    18   U.S.C.        §   3582(c)(1)(a).        Gourdine’s      motion    is

              primarily based on the COVID-19 pandemic and his assertion of


                                                             3
AO 72A
(Rev. 8/82)
               Case 6:10-cr-00001-LGW-CLR Document 406 Filed 05/06/20 Page 4 of 5



              danger to his health.       As the Government notes, Gourdine has

              admitted that he has not exhausted his administrative remedies

              with the BOP as required by 18 U.S.C. § 3582(c)(1)(A).

                   The BOP has an administrative process in place to determine

              how best to respond to the risk each individual inmate faces from

              COVID-19.   The exhaustion requirement allows the BOP to apply that

              process in a timely and orderly manner without giving preferential

              treatment to inmates who prematurely file motions with the Court.

              Having found that Gourdine has failed to exhaust his administrative

              remedies, the Court concludes that it does not have jurisdiction

              to decide Gourdine’s request. See United States v. Matthews, No.

              5:01-cr-18, 2020 WL 1845101, at *2 (M.D. Ga. Apr. 10, 2020)

              (“Because ‘[n]othing in the record ... indicates [petitioner]

              exhausted his administrative remedies before filing his request,’

              the Court does not have jurisdiction to consider the motion.”

              (quoting United States v. Coates, 775 F. App'x 669, 671 (11th Cir.

              2019))).         Furthermore,    Gourdine’s        assertion   that     the

              administrative    exhaustion    requirement   is    “futile”   during   the

              present pandemic is not persuasive. There is no futility exception

              to § 3582(c)(1)(A)’s administrative exhaustion requirement, and

              the Court declines to invent one.

                   Accordingly, Gourdine’s motion, dkt. no. 404, is DISMISSED.




                                                  4
AO 72A
(Rev. 8/82)
              Case 6:10-cr-00001-LGW-CLR Document 406 Filed 05/06/20 Page 5 of 5



                  SO ORDERED, this 6th day of May, 2020.




                                         HON. LISA GODBEY WOOD, JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA




                                                 5
AO 72A
(Rev. 8/82)
